Citation Nr: 0400573	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-18 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen the claim for 
basic eligibility for death pension benefits.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The veteran had active military service from August 1941 to 
October 1945 and from May 1951 to August 1952.  The veteran 
died in October 1985; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA), Regional Office in 
Houston, Texas (RO).  In the notice of the decision sent to 
the appellant in January 2002, the RO also denied her claim 
for death pension benefits.  In July 2002, the appellant 
filed a notice of disagreement (NOD) as to both issues.  
However, the RO did not address that issue in an SOC.  Where 
an SOC has not been provided following the timely filing of 
an NOD, a remand to the RO is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  This issue is further 
addressed in the remand portion of this decision.

The appellant requested and was scheduled to appear at a 
hearing before a Veterans Law Judge at the RO in September 
2003; however, the appellant failed to appear, thereby 
constituting a withdrawal of the request for a hearing.  38 
C.F.R. 20.702(d) (2003).


FINDINGS OF FACT

1.   The veteran died in October 1985 at the age of 63.  The 
cause of death was certified as cardiac arrest secondary to 
acute congestive failure due to chronic ischemic heart 
disease with other significant conditions of diabetes 
mellitus and status post transurethral resection of the 
prostate (TURP).    

2.  Service connection was in effect for a right knee 
disorder, appendectomy, and defective hearing.

3.  There is no competent medical evidence that the veteran 
had any form of cardiovascular disease during service or 
within one year of separation from service.

4.  There is no competent medical evidence that the veteran's 
service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.

5.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and any injury or disease 
during the veteran's service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2003).  
The new legislation provides for, among other things, notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to implement the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by the 
discussions in a December 2001 rating decision and July 2002 
SOC, the RO provided the appellant with the applicable law 
and regulations and gave notice as to the evidence generally 
needed to substantiate her claim.  Additionally, in an 
October 2001 letter, the RO advised the appellant of what the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from the veteran's 
private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.    

In the October 2001 letter and an August 2003, the RO advised 
the appellant of the VCAA and requested that the appellant to 
send in any additional information or evidence in support of 
her claim within 60 days of the October 2001 letter and 30 
days of the August 2003 letter.  Although the letters did not 
unequivocally advise the appellant that she had a full year 
to provide additional information or evidence, the RO did 
indicate a favorable outcome was still possible within that 
time.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, P.L. 108- 183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.  The Board also 
notes that the appellant indicated in July 2002 and again in 
October 2002 that she had no further evidence to submit.  The 
Board concludes that VA has met its duty to assist in this 
matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).
   
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Here, all available medical records have been obtained.  The 
veteran's service medical records, medical records which 
pertain to his service-connected disabilities and his death 
certificate are of record.  There is no indication from the 
appellant of any additional relevant records which are 
available and which the RO has failed to obtain.  In fact in 
an October 2001 written statement the appellant noted that 
she called the physician that treated the veteran in 1985 and 
was informed that the records from 1985 had been destroyed.  
Therefore, the Board concludes that no further assistance to 
the appellant regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Cause of death

In her December 1998 claim, the appellant indicated that she 
was not claiming that the veteran's death was related to 
service.  The Board observes that the RO, in February 1999 
denied the appellant's claim for dependency and indemnity 
compensation (DIC) on the basis that that the evidence did 
not show that the veteran died in service, died of a service-
connected injury, or was totally disabled because of service-
connected conditions, but died of other causes.  Thus, the RO 
did not consider the issue of entitlement to service 
connection for the cause of death at that time.  However, in 
her August 2001 claim, the appellant contended that the 
veteran's death was due to his service.  In several 
statements, she contends that he had malaria in service which 
weakened his system and that his diabetes began approximately 
4 years after the Korean War.  She noted that he had also 
suffered from malaria while in World War II; and his hearing 
was defective as a result of being a prisoner of war.  
Therefore, the issue of entitlement to service connection for 
the cause of the veteran's death is now considered.

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2003).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature. 38 C.F.R. 
§ 3.312(c)(4) (2003).

The death certificate indicates that the veteran died in 
October 1985 of cardiac arrest secondary to acute congestive 
failure due to chronic ischemic heart disease.  It also noted 
that diabetes mellitus and status post transurethral 
resection of the prostate (TURP) of 9 days were significant 
conditions that contributed to the veteran's death

Service medical records for both periods of service do not 
show any complaints, findings, or diagnosis of a 
cardiovascular disorder or any findings of diabetes during 
service.  There are no documents of records indicating that 
the veteran was held as a prisoner of war.

VA and private medical records dated from 1964 to 1982 show 
treatment for uncontrolled diabetes, arteriosclerotic heart 
disease with coronary insufficieny and myocardial infarct 
angina syndrome, neovascular glaucoma, mild schizophrenia, 
severe lumbar strain, arthritis of the spine and legs, and 
chondromalacia of the right knee.  However, these records do 
not contain any medical opinion relating the veteran's 
cardiovascular disease or diabetes to his service or that 
either disorder developed within one year of either period of 
the veteran's service.

During the veteran's lifetime, he was service connection for 
a right knee disability, appendectomy and defective hearing.  
He was also the recipient of a special monthly pension on 
account of need of regular aid and attendance by reason of 
blindness.  

While the appellant is competent to provide evidence of the 
occurrence of observable symptoms, as a layperson she is not 
competent to make a determination, which relates the 
veteran's cause of death to a service-connected disability.  
While she may sincerely believe that the veteran contracted a 
disease in service that ultimately caused his death, it is 
well established that, as a layperson, she is not considered 
competent to reach such a conclusion.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Thus, the Board finds that the record does not contain 
competent medical evidence to establish a nexus, or link, 
between the veteran's cardiovascular disease, which caused 
his death, and his active service.  Accordingly, the Board 
concluded that the preponderance of the evidence is against a 
finding that the veteran's cause of death was related to 
service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appellant's claim is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  


REMAND

In the notice of the decision sent to the appellant in 
January 2002, the RO denied her claim for death pension 
benefits.  In July 2002, the appellant filed a notice of 
disagreement (NOD) as to both issues.  However, a statement 
of the case addressing this issue is not of record.  The 
United States Court of Appeals for Veterans Claims (Court) 
has directed that where an appellant has submitted a timely 
notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, this issue is REMANDED to the RO for the 
following:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002) is 
completed, consistent with pertinent 
judicial precedents and legislative 
enactments.  

2.  The RO should provide the appellant 
an SOC on the issue of whether new and 
material evidence has been submitted to 
reopen the claim for basic eligibility 
for death pension benefits.  The 
appellant should be provided all 
appropriate laws and regulations 
pertinent to this issue, and apprised of 
her appellate rights and responsibilities 
regarding perfecting an appeal. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



